COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Annunziata and Agee
Argued at Alexandria, Virginia


JEFFREY SCOTT KIBLER
                                           MEMORANDUM OPINION * BY
v.   Record No. 0165-02-4                   JUDGE G. STEVEN AGEE
                                              DECEMBER 3, 2002
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF PAGE COUNTY
                   John J. McGrath, Jr., Judge

          David A. Downes for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     On January 22, 1996, Jeffrey Scott Kibler (Kibler) was

convicted in the Page County Circuit Court of two counts of

forgery, two counts of uttering, one count of attempted uttering,

and one count of petit larceny by false pretenses.    For these

crimes Kibler received sentences totaling 15 years and 12 months

incarceration with 12 years and 12 months suspended so long as

certain conditions were met and he "keep the peace and be of good

behavior, including obeying the usual rules and regulations of the

places of his confinement."

     On October 23, 2000, the court revoked two years of the

suspended sentences for various violations.   The remainder of the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
suspended sentences continued the "good behavior" requirement in

addition to other standard stipulations.   On January 9, 2002, the

circuit court conducted a revocation proceeding on the

Commonwealth's petition to revoke the remainder of Kibler's

suspended sentences.   At the conclusion of that proceeding the

trial court revoked five years of Kibler's suspended sentences

based on three instances of violating the "good behavior"

provision:

     (1) the possession of a pencil sharpener containing a razor

blade in violation of the rules of the Page County jail,

     (2) a statement to a corrections officer that upon release he

would rape and molest young children and that hopefully some of

them would die, and

     (3) an admission to correctional officers that he sent family

members envelopes through the mail containing a white powder. 1

     Kibler asserts that the court abused its discretion in

revoking the suspended sentences because the evidence was

insufficient to show substantial misconduct.   We disagree and

affirm the judgment of the trial court.




     1
       As the parties are fully conversant with the record in
this case and because this memorandum opinion carries no
precedential value, only those facts necessary to a disposition
of this appeal are recited.


                              - 2 -
                      I.   STANDARD OF REVIEW

     When considering the sufficiency of the evidence on appeal

in a criminal case, this Court views the evidence in the light

most favorable to the Commonwealth, granting to it all

reasonable inferences fairly deducible therefrom.    See

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).   Moreover, the General Assembly has granted trial

courts wide authority to revoke a suspended sentence.

           In any case in which the court has suspended
           the execution or imposition of sentence, the
           court may revoke the suspension of sentence
           for any cause the court deems sufficient that
           occurred at any time within the probation
           period, or within the period of suspension
           fixed by the court.

Code § 19.2-306.

     The Virginia Supreme Court has repeatedly confirmed the

breadth of this discretion lodged with the trial court.    "[A]

revocation of a suspended sentence lies in the discretion of the

trial court and that . . . discretion is quite broad."     Hamilton

v. Commonwealth, 217 Va. 325, 326, 228 S.E.2d 555, 556 (1976)

(citing Slayton v. Commonwealth, 185 Va. 357, 38 S.E.2d 479

(1946)).   "[T]he issue on review of a revocation 'is simply

whether there has been an abuse of discretion.'"    Connelly v.

Commonwealth, 14 Va. App. 888, 890, 420 S.E.2d 244, 245 (1992)

(quoting Marshall v. Commonwealth, 202 Va. 217, 221, 116 S.E.2d
270, 274 (1960)).


                              - 3 -
     While the trial court's discretion in revocation proceedings

is quite broad, it is not unfettered.

          The cause deemed by the court to be
          sufficient for revoking a suspension must be
          a reasonable cause. . . . "[The court's]
          finding of fact and judgment thereon are
          reversible only upon a clear showing of
          abuse of such discretion." The discretion
          required is a judicial discretion, the
          exercise of which "implies conscientious
          judgment, not arbitrary action."

Marshall, 202 Va. at 220, 116 S.E.2d at 274 (quoting Slayton,

185 Va. at 367, 38 S.E.2d at 484) (emphasis added); see also

Duff v. Commonwealth, 16 Va. App. 293, 297, 429 S.E.2d 465, 467

(1993).

                           II.   ANALYSIS

     The trial court clearly found from the evidence that: (1)

Kibler possessed a sharp object – either a detached razor blade

or a prohibited pencil sharpener, (2) told a corrections officer

that he planned to rape, molest and kill little children upon

his release, and (3) sent envelopes containing white powder to

various family members which he admitted to corrections

officials during the nationwide concern about anthrax-laced

letters in 2001.

     Kibler argued the mailing of the powdered letters should

not be considered because he testified this occurred before the

anthrax scare began.   However, Kibler also told corrections

officers he thought a federal detainer was in place against him

because of the mailings.   The trial court was entitled to
                              - 4 -
disbelieve Kibler's testimony and assume he was lying to cover

his guilt.   "[T]he fact finder is not required to believe all

aspects of a defendant's statement or testimony; the judge or

jury may reject that which it finds implausible, but accept

other parts which it finds to be believable."    Pugliese v.

Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24 (1993)

(quoting Durham v. Commonwealth, 214 Va. 166, 169, 198 S.E.2d
603, 606 (1973)).   The trial court was further entitled to give

the incident such weight as it deemed proper.    See Walton v.

Commonwealth, 255 Va. 422, 426, 497 S.E.2d 869, 871 (1998)

("Great deference must be given to the factfinder who, having

seen and heard the witnesses, assesses their credibility and

weighs their testimony.").

     Kibler contended for the first time at oral argument that

even if the revocation was justified, based on the other

incidents, the matter should be remanded for re-sentencing due

to the unknown weight given the letter incident in determining

the total revocation period.    This concept was never argued to

the trial court or made in Kibler's brief.   We therefore do not

consider this argument under the provisions of Rule 5A:18.     "The

Court of Appeals will not consider an argument on appeal which

was not presented to the trial court."    Ohree v. Commonwealth,

26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).   No argument

was advanced for application of the "ends of justice" exception,

and we see none.
                               - 5 -
     While a trial court may revoke a suspended sentence "for any

cause the court deems sufficient" under Code § 19.2-306, the

Supreme Court of Virginia has interpreted this language to mean a

"reasonable cause."    Slayton, 185 Va. at 367, 38 S.E.2d at 484.

Although the court's basis for revocation must be reasonable,

this Court has held that a defendant's actions need not be

criminal conduct, but must be substantial misconduct.     See

Holden v. Commonwealth, 27 Va. App. 38, 43-44, 497 S.E.2d 492,

494-95 (1998).

     Possession of a sharp instrument, threats to children and

improper use of the mail are alike in all not being acts of good

behavior.   Each of the three incidents cited by the trial court,

standing alone, would arguably be sufficient to be deemed by a

trial court substantial misconduct sufficient to revoke Kibler's

suspended sentences.    When considered as a whole, Kibler's

collective conduct satisfies any reasonable definition of

substantial misconduct sufficient to revoke a suspended

sentence.

     It is apparent on the record that the trial court did not

abuse its discretion in revoking Kibler's suspended sentences.

The judgment of the trial court is therefore affirmed.

                                                           Affirmed.




                               - 6 -